     Case 1:21-cv-00901-DAD-EPG Document 11 Filed 08/10/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11
      JEFFREY CHARLES WREN,                              No. 1:21-cv-00901-NONE-EPG
12
                          Plaintiff,                     ORDER ADOPTING FINDINGS AND
13                                                       RECOMMENDATIONS
              v.
14                                                       (Doc. No. 7)
      THUNDER VALLEY CASINO, et al.,
15
                          Defendant.
16

17

18          Plaintiff Jeffrey Charles Wren is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action. Plaintiff filed his initial complaint on June 7, 2021, and on July 2, 2021,

20   filed his first amended complaint. (Doc. No. 5.) The matter was referred to a United States

21   magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On July 12, 2021, the assigned magistrate judge entered findings and recommendations,

23   recommending that plaintiff’s FAC be dismissed with prejudice and without leave to amend

24   based on lack of jurisdiction, judicial immunity, and plaintiff’s assertion of non-cognizable

25   claims. (Doc. No. 7.) On July 22, 2021, plaintiff filed a motion, addressed to Chief Judge

26   Kimberly J. Mueller, to “dismiss at once” the assigned magistrate judge from this case. (Doc. No.

27   8). On July 23, 2021, plaintiff filed a document that, liberally construed, sets forth objections to

28   the pending findings and recommendations. (Doc. No. 9.) Finally, on August 5, 2021, plaintiff
                                                         1
     Case 1:21-cv-00901-DAD-EPG Document 11 Filed 08/10/21 Page 2 of 3


 1   filed another document, again addressed to Chief Judge Mueller, that appears to request that

 2   Judge Mueller “take” Wren v. Gamboa, Case No. 1:21-cv-00753 SKO, onto her own docket,

 3   perhaps because she is presiding over another case filed by plaintiff, Wren v. Mule Creek Prison

 4   et al. , Case No. 2:21-cv-903. (Doc. No. 10.) The document filed by plaintiff on August 5, 2021,

 5   cites the above-captioned matter but does not request any specific action be taken here.

 6   Accordingly, the undersigned will disregard that filing.

 7              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 8   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 9   court finds the findings and recommendations to be supported by the record and proper analysis.

10   Plaintiff’s objections do not call into question the reasoning or conclusions contained within the
     findings and recommendations. To the extent plaintiffs’ request to “dismiss” the assigned
11
     magistrate judge can be construed as a motion seeking recusal, plaintiff has presented no valid
12
     basis for such a motion. Mere disagreement with a judge’s orders or the reasoning supporting
13
     those orders is insufficient to support recusal. See Liteky v. United States, 510 U.S. 540, 555
14
     (1994) (stating that “judicial rulings alone almost never constitute a valid basis for a bias or
15
     partiality motion”).1
16
                Accordingly,
17
             1. Plaintiff’s motion to dismiss or recuse the assigned magistrate judge (Doc. No. 8) is
18
                denied;
19
             2. The findings and recommendations issued on July 12, 2021, (Doc. No. 7), are adopted in
20
                full;
21
             3. Because the motion for case reassignment (Doc. No. 10) requests no relief in this case, it
22
                will be disregarded here, and the Clerk of the Court shall administratively terminate its
23
                designation of that filing as a motion;
24
     /////
25

26   1
       Nor has plaintiff presented a basis upon which to suggest that Chief Judge Mueller should
27   decide whether recusal of the magistrate judge is appropriate in this case. Judge Mueller may be
     presiding over another case filed by plaintiff, but no rule or statute assigns her the task of
28   addressing recusal issues throughout this judicial district.
                                                         2
     Case 1:21-cv-00901-DAD-EPG Document 11 Filed 08/10/21 Page 3 of 3


 1      4. This case is dismissed, with prejudice, based on lack of jurisdiction, judicial immunity,

 2         and plaintiff’s assertion of non-cognizable claims;

 3      5. Because further amendment would be futile in light of the already noted deficiencies,

 4         plaintiff is denied leave to amend his FAC; and

 5      6. The Clerk of the Court is directed to assign a district judge to this action for purposes of

 6         closure and to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:    August 10, 2021
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
